Action brought by plaintiff, á waterworks corporation, against the County of Westchester and the Westchester County Park Commission for a declaratory judgment that 1 plaintiff is entitled as matter of right to lay its certain main without license, let or hindrance from the defendants, and for other relief. Judgment in favor of *776defendants dismissing the complaint, entered upon a decision after a trial of the issues before the court without a jury, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.